Citation Nr: 1758078	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the July 2000 rating decision that granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for purposes of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318  . 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318 (2012).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1959.  He passed away in April 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the July 2008 and July 2012 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013 and March 2017, the Board remanded these claims for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the RO failed to comply with the Board's July 2013 and March 2017 remand directives.  The Board must again remand the appellant's claims to the agency of original jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, in July 2013, the Board remanded the appellant's motion for revision on the basis of CUE, regarding the assignment of an earlier effective date of 1973 for TDIU, back to the RO for readjudication and issuance of an SOC.  The Board also remanded the appellant's claim for DIC, finding that it was inextricably intertwined with the resolution of the appellant's motion for revision on the basis of CUE. 

In June 2016, the RO issued a rating decision granting the appellant's motion for revision on the basis of CUE, in part, finding clear and unmistakable error in the assignment of the TDIU effective date listed in its July 2000 decision.  The RO awarded an earlier effective date of September 1, 1999.  Again, the RO did not issue an SOC as to this issue. 

In a supplemental statement of the case (SSOC) issued that same month, the RO affirmed its denial of the appellant's claim for DIC.  The RO found that its prior award of an earlier effective date for the Veteran's total disability rating did not entitle the appellant to DIC benefits under 38 U.S.C. § 1318 because, despite the earlier effective date, the Veteran's service-connected disabilities were not continuously rated as totally disabling for ten years immediately preceding his death. 

In March 2017, the Board again remanded the appellant's motion for revision on the basis of CUE back to the RO for readjudication and issuance of an SOC, as the RO did not grant a full award of the benefits sought on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also again remanded the appellant's claim for DIC, finding that it was inextricably intertwined with the resolution of the appellant's motion for revision on the basis of CUE given that the motion for revision on the basis of CUE concerns a theory of entitlement to DIC benefits pursuant to 38 U.S.C. § 1318.

To date, the RO has failed to issue an SOC on the appellant's motion for revision on the basis of CUE.  Of note, in a September 2017 administrative decision, the RO determined that an SOC was unnecessary for the CUE claim because the June 2016 decision was a grant of the full benefits sought on appeal.  

The Board recognizes an e-mail correspondence from June 2017, which points out that accrued benefits are not payable to an appellant based on a CUE claim that is initiated after the Veteran's death.  See Adjudication Procedures Manual, M21-1, Part VIII.4.1.a (January 18, 2017).  However, in this case, the Veteran is asserting CUE for purposes of establishing entitlement to DIC benefits which, unlike accrued benefits, is not prohibited by VA regulations.  See Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014).  

As a result, despite the RO's determination, the Board finds that the RO conclusion was incomplete, and a SOC is still required to respond to the appellant's CUE claim.  See Stegall, 11 Vet. App. at 271.  As such, the Board sincerely apologizes to the appellant for this additional delay.

Accordingly, the case is REMANDED for the following action:

Provide the appellant and her representative with a SOC that addresses her appeal of the RO's denial of her motion for revision on the basis of CUE, and allow an appropriate time for a response.  Notify the appellant that a timely substantive appeal should be filed to perfect an appeal of the RO's denial of her motion for revision on the basis of CUE.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




